DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 2/05/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a product that does not have a physical or tangible form. The claimed product is a computer program per se (also referred to as “software per se”) as the entire claim only includes “a computer program product”. While the claim recites additional limitations of “a memory”, “a MRI device” and “a processor” these structural elements are not positively recited within the claim. The program is only “directly loadable” into the claimed memory, and this only requires that the computer program product must be capable of being loaded into a memory. Therefore, any computer program configured to perform the method of claim 1 and could be potentially loaded into a memory encompasses the scope of the claim, and the additional structural elements are therefore not required by the claim. Thus, the product claim directed to a software program does not contain at least one structural limitation, has no physical or tangible form, and does not fall within any statutory category. Examiner suggests positive recitation of structure to overcome the current rejection. See also MPEP 2106.03 (I). For these reasons, the claim is rejected under 35 U.S.C. 101. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the first sequences" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 previously sets forth a singular “first sequence” and therefore it is unclear what plural sequences the limitation of claim 11 is referring to. 
Claims dependent upon rejected claims are also rejected for indefiniteness. Therefore, dependent claim 12 is also rejected. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fang, Z., et al. (“Deep Learning for Fast and Spatially Constrained Tissue Quantification From Highly Accelerated Data in Magnetic Resonance Fingerprinting,” IEEE Transactions on Medical Imaging. Vol 38(10), 2019. P. 2364-2374) hereinafter Fang.
Regarding claim 1, Fang teaches:
A method of magnetic resonance imaging (MRI) (abstract), comprising: 
acquiring a first sequence of magnetic resonance data using a magnetic resonance fingerprinting pulse sequence (page 2364, I. Introduction¸ magnetic resonance fingerprinting as abbreviated by MRF; page 2366, A. Data Acquisition and Preprocessing, imaging is performed using a magnetic resonance scanner in which MRF dataset is acquired which is considered to be the first sequence of magnetic resonance data including 2304 time points acquired for each scan; see also figure 1, input MRF signal; see also pages 2368-2369, A. Experimental Settings, for additional MRF data acquisition); 
providing the first sequence of magnetic resonance data to a neural network (pages 2366-2370, including on pages 2366-2367, B. Proposed Model and the description of figure 1, wherein the magnetic resonance fingerprinting data is provided as the input to the deep learning model for tissue quantification and pages 2368-2369, A. Experimental Settings, which includes the Section IIA method for generating the T1 and T2 maps after training); 
generating a second sequence of magnetic resonance data using the neural network, the second sequence of magnetic resonance data having reduced undersampling/aliasing artifacts and/or reduced noise compared to the first sequence of magnetic resonance data (pages 2366-2370, and figure 1 show the deep learning model for generating a second sequence of magnetic resonance data from the input first sequence data; specifically page 2365, col 1, paragraph 2, “Besides, the FE module can provide a better representation of the original signal for tissue quantification, by extracting only the essential information for estimation of the target tissue property while filtering out the noise and unrelated information in the original signal”. The filtering out of the noise is considered to teach to reduced noise compared to the first sequence of input magnetic resonance data); 
determining values of at least one quantitative parameter based on the second sequence of magnetic resonance data (pages 2366-2370, and figure 1 show the deep learning model which is utilized to generate the quantitative tissue parameters of T1 and T2 from the output second sequence of magnetic resonance data; page 2367, col 2, 2) Spatially-Constrained Quantification Module, the decoder sub-network forms a determination of tissue properties (either T1 or T2), which form at least one quantitative parameter based on the neural network magnetic resonance output data and see further figures 1 and 3; see also page 2369, col 1, lines 1-3); and 
constructing a quantitative parameter map of the at least one quantitative parameter based on the determined values of at least one quantitative parameter (pages 2366-2370, and figure 1 show the deep learning model which is utilized to generate the quantitative tissue parameters of T1 and T2 from the output second sequence of magnetic resonance data. As depicted in figure 1, this data is constructed and output as a quantitative T1 or T2 parameter map of the determined second magnetic resonance data of the neural network; page 2367, col 2, 2) Spatially-Constrained Quantification Module, the decoder sub-network forms a determination of tissue properties (either T1 or T2), which form an output map that shows the data across the region of interest; see also page 2369, col 1, lines 1-3).
Regarding claim 2, Fang teaches all of the limitations of claim 1. Fang further teaches:
wherein a second length of the second sequence of magnetic resonance data is different from a first length of the first sequence of magnetic resonance data (page 2367, A Data Acquisition and Preprocessing, includes the teachings of the length of the first sequence of magnetic input data being at 2304 time points with the size further discussed in paragraph 1. The output for the second sequence of magnetic resonance data includes a different length; furthermore, pages 2366-2367, B. Proposed Model, and figures 1-3, discuss the processing that occurs to generate the second sequence with a different length than the input data).
Regarding claim 3, Fang teaches all of the limitations of claim 1. Fang further teaches:
wherein the values of the at least one quantitative parameter are determined using a further neural network to which the second sequence of magnetic resonance data is provided as an input (pages 2366-2370, and figure 1 show the deep learning model which is utilized to generate the quantitative tissue parameters of T1 and T2 from the output second sequence of magnetic resonance data; page 2367, col 2, 2) Spatially-Constrained Quantification Module, the decoder sub-network forms a determination of tissue properties (either T1 or T2), which form a further neural network in which the second sequence of generated magnetic resonance data is provided as an input and see further figures 1 and 3; see also page 2369, col 1, lines 1-3).
Regarding claim 4, Fang teaches all of the limitations of claim 3. Fang further teaches:
wherein a resolution of the quantitative parameter map is higher than a resolution of the second sequence of magnetic resonance data (pages 2365-2366, 2) Spatially-Constrained Quantification Module, the neural network processing includes up-sampling within the subsequent decoder sub-network for generation of the final output quantitative parameter maps, and with the inputs to the portion of the neural network being at varying resolutions, this forms a higher resolution than the second sequence of magnetic resonance data).
Regarding claim 13, Fang teaches all of the limitations of claim 1. Fang further teaches:
wherein a frequency-domain representation or a spatial-domain representation of the first sequence of magnetic resonance data is provided to the neural network (pages 2366-2370, including on pages 2366-2367, B. Proposed Model and the description of figure 1, wherein the magnetic resonance fingerprinting data is a spatial representation (spatial-domain) of the first sequence of magnetic resonance data and is provided as the input to the deep learning model for tissue quantification and pages 2368-2369, A. Experimental Settings, which includes the Section IIA method for generating the T1 and T2 maps after training).
Regarding claim 14, Fang teaches all of the limitations of claim 1. Fang further teaches:
wherein the at least one quantitative parameter comprises at least one of a longitudinal relaxation time, a transverse relaxation time, a proton density, a diffusion, or a perfusion (pages 2366-2370, and figure 1 show the deep learning model which is utilized to generate the quantitative tissue parameters of T1 (longitudinal relaxation time) and T2 (transverse relaxation time) from the output second sequence of magnetic resonance data and teaches to “at least one of a”; page 2367, col 2, 2) Spatially-Constrained Quantification Module, the decoder sub-network forms a determination of tissue properties (either T1 or T2), which form at least one quantitative parameter based on the neural network magnetic resonance output data and see further figures 1 and 3; see also page 2369, col 1, lines 1-3).
Regarding claim 15, Fang teaches all of the limitations of claim 1. Fang further teaches:
A computer program product which includes a program and is directly loadable into a memory of a MRI device, when executed by a processor of the MRI device (see Fang, pages 2366-2373, which include deep-learning software method steps which are operable on a computer in conjunction with the MRI scanner. This is considered to teach to the limitations as claimed, and include page 2368, col 2, paragraph 3 that details python computer), 
causes the processor to perform the method as claimed in claim 1 (see citations of the rejection of claim 1 above).
Regarding claim 16, Fang teaches all of the limitations of claim 1. Fang further teaches:
A non-transitory computer-readable storage medium with an executable program stored thereon, that when executed, instructs a processor (see Fang, pages 2366-2373, which include deep-learning software method steps which are operable on a computer in conjunction with the MRI scanner. This is considered to teach to the limitations as claimed, and include page 2368, col 2, paragraph 3 that details python computer)
 to perform the method of claim 1 (see citations of the rejection of claim 1 above).
Regarding claim 17, Fang teaches:
A magnetic resonance imaging (MRI) system (abstract), comprising: 
a magnetic resonance (MR) scanner (page 2364, I. Introduction¸ magnetic resonance fingerprinting as abbreviated by MRF; page 2366, A. Data Acquisition and Preprocessing, imaging is performed using a magnetic resonance scanner in which MRF dataset is acquired which is considered to be the first sequence of magnetic resonance data including 2304 time points acquired for each scan; see also figure 1, input MRF signal; see also pages 2368-2369, A. Experimental Settings, for additional MRF data acquisition); and 
a controller (see Fang, pages 2366-2373, which include deep-learning software method steps which are operable on a controller in conjunction with the MRI scanner; page 2368, col 2, paragraph 3 that details python computer) configured to: 
acquire a first sequence of magnetic resonance data using a magnetic resonance fingerprinting pulse sequence (page 2364, I. Introduction¸ magnetic resonance fingerprinting as abbreviated by MRF; page 2366, A. Data Acquisition and Preprocessing, imaging is performed using a magnetic resonance scanner in which MRF dataset is acquired which is considered to be the first sequence of magnetic resonance data including 2304 time points acquired for each scan; see also figure 1, input MRF signal; see also pages 2368-2369, A. Experimental Settings, for additional MRF data acquisition); 
input the first sequence of magnetic resonance data to a neural network (pages 2366-2370, including on pages 2366-2367, B. Proposed Model and the description of figure 1, wherein the magnetic resonance fingerprinting data is provided as the input to the deep learning model for tissue quantification and pages 2368-2369, A. Experimental Settings, which includes the Section IIA method for generating the T1 and T2 maps after training); 
output a second sequence of magnetic resonance data from the neural network, wherein the second sequence of magnetic resonance data has reduced undersampling/aliasing artifacts and/or reduced noise compared to the first sequence of magnetic resonance data (pages 2366-2370, and figure 1 show the deep learning model for generating a second sequence of magnetic resonance data from the input first sequence data; specifically page 2365, col 1, paragraph 2, “Besides, the FE module can provide a better representation of the original signal for tissue quantification, by extracting only the essential information for estimation of the target tissue property while filtering out the noise and unrelated information in the original signal”. The filtering out of the noise is considered to teach to reduced noise compared to the first sequence of input magnetic resonance data); 
determine values of at least one quantitative parameter based on the second sequence of magnetic resonance data (pages 2366-2370, and figure 1 show the deep learning model which is utilized to generate the quantitative tissue parameters of T1 and T2 from the output second sequence of magnetic resonance data; page 2367, col 2, 2) Spatially-Constrained Quantification Module, the decoder sub-network forms a determination of tissue properties (either T1 or T2), which form at least one quantitative parameter based on the neural network magnetic resonance output data and see further figures 1 and 3; see also page 2369, col 1, lines 1-3); and 
construct a quantitative parameter map of the at least one quantitative parameter based on the determined values of at least one quantitative parameter (pages 2366-2370, and figure 1 show the deep learning model which is utilized to generate the quantitative tissue parameters of T1 and T2 from the output second sequence of magnetic resonance data. As depicted in figure 1, this data is constructed and output as a quantitative T1 or T2 parameter map of the determined second magnetic resonance data of the neural network; page 2367, col 2, 2) Spatially-Constrained Quantification Module, the decoder sub-network forms a determination of tissue properties (either T1 or T2), which form an output map that shows the data across the region of interest; see also page 2369, col 1, lines 1-3).
Regarding claim 18, Fang teaches all of the limitations of claim 17. Fang further teaches:
wherein a second length of the second sequence of magnetic resonance data is different from a first length of the first sequence of magnetic resonance data (page 2367, A Data Acquisition and Preprocessing, includes the teachings of the length of the first sequence of magnetic input data being at 2304 time points with the size further discussed in paragraph 1. The output for the second sequence of magnetic resonance data includes a different length; furthermore, pages 2366-2367, B. Proposed Model, and figures 1-3, discuss the processing that occurs to generate the second sequence with a different length than the input data).
Regarding claim 19, Fang teaches all of the limitations of claim 17. Fang further teaches:
wherein the values of the at least one quantitative parameter are determined using a further neural network to which the second sequence of magnetic resonance data is provided as an input (pages 2366-2370, and figure 1 show the deep learning model which is utilized to generate the quantitative tissue parameters of T1 and T2 from the output second sequence of magnetic resonance data; page 2367, col 2, 2) Spatially-Constrained Quantification Module, the decoder sub-network forms a determination of tissue properties (either T1 or T2), which form a further neural network in which the second sequence of generated magnetic resonance data is provided as an input and see further figures 1 and 3; see also page 2369, col 1, lines 1-3).
Regarding claim 20, Fang teaches all of the limitations of claim 19. Fang further teaches:
wherein a resolution of the quantitative parameter map is higher than a resolution of the second sequence of magnetic resonance data (pages 2365-2366, 2) Spatially-Constrained Quantification Module, the neural network processing includes up-sampling within the subsequent decoder sub-network for generation of the final output quantitative parameter maps, and with the inputs to the portion of the neural network being at varying resolutions, this forms a higher resolution than the second sequence of magnetic resonance data).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fang as applied to claim 1 above, and further in view of Truhn, D., et al. (“Robust and Efficient Dictionary Matching in Magnetic Resonance Fingerprinting with Neural Networks,” Proceedings of the International Society for Magnetic Resonance in Medicine, ISMRM, 25th Annual Meeting and Exhibition. No. 3989, 2017. P. 1-3) hereinafter Truhn (see attached NPL reference of the applicant’s IDS of 2/05/2021). 
Regarding claim 5, primary reference Fang teaches all of the limitations of claim 1. Primary reference Fang further fails to teach:
further comprising: 
performing a training of the neural network based on training sequences of magnetic resonance data acquired using: 
a training magnetic resonance fingerprinting pulse sequence, and matched entries of the training sequences of magnetic resonance data predefined in a fingerprinting dictionary, 
wherein the matched entries are associated with respective values of the at least one quantitative parameter
However, the analogous art of Truhn of a dictionary matching process for using a neural network to extract tissue parameters (Synopsis and Purpose) teaches:
further comprising: 
performing a training of the neural network based on training sequences of magnetic resonance data acquired (Purpose; Methods, neural network is trained and mapped using a conventional dictionary matching algorithm) using: 
a training magnetic resonance fingerprinting pulse sequence, and matched entries of the training sequences of magnetic resonance data predefined in a fingerprinting dictionary (Purpose; Methods, neural network is trained and mapped using a conventional dictionary matching algorithm), 
wherein the matched entries are associated with respective values of the at least one quantitative parameter (Purpose; Methods, neural network is trained and mapped using a conventional dictionary matching algorithm which include the relevant pre-calculated dictionary of tissue parameters (T1, T2, etc) as discussed in the Purpose section. Furthermore, the tissue parameters are predicted by the neural network mapping as discussed in Results, and Discussion).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the neural network quantitative parameter extraction method for magnetic resonance fingerprinting of Fang to incorporate the training of the neural network using a predefined dictionary and simulated data as taught by Truhn because using neural networks provide an efficient and accurate approach to the dictionary matching problem with superior computation time and robustness to noise (Truhn, Discussion). 
Regarding claim 6, the combined references of Fang and Truhn teach all of the limitations of claim 5. Primary reference Fang further fails to teach:
further comprising: 
performing a training of the further neural network based on the matched entries and the associated values of the at least one quantitative parameter
However, the analogous art of Truhn of a dictionary matching process for using a neural network to extract tissue parameters (Synopsis and Purpose) teaches:
further comprising: 
performing a training of the further neural network based on the matched entries and the associated values of the at least one quantitative parameter (Purpose; Methods, neural network is trained and mapped using a conventional dictionary matching algorithm which include the relevant pre-calculated dictionary of tissue parameters (T1, T2, etc) as discussed in the Purpose section. Furthermore, the tissue parameters are predicted by the neural network mapping as discussed in Results, and Discussion).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the neural network quantitative parameter extraction method for magnetic resonance fingerprinting of Fang and Truhn to incorporate the training of the further neural network using a predefined dictionary and simulated data as taught by Truhn because using neural networks provide an efficient and accurate approach to the dictionary matching problem with superior computation time and robustness to noise (Truhn, Discussion). 
Regarding claim 11, primary reference Fang teaches all of the limitations of claim 1. Primary reference Fang further fails to teach:
further comprising: applying a compression to the first sequences of magnetic resonance data before providing the first sequences of magnetic resonance data to the neural network
However, the analogous art of Truhn of a dictionary matching process for using a neural network to extract tissue parameters (Synopsis and Purpose) teaches:
further comprising: applying a compression to the first sequences of magnetic resonance data before providing the first sequences of magnetic resonance data to the neural network (Purpose, PCA processing forms a compression to the first sequences of magnetic resonance data that forms the input to the neural network for feature extraction; see also Methods and Results).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the neural network quantitative parameter extraction method for magnetic resonance fingerprinting of Fang to incorporate the compression to the input data to the neural network as taught by Truhn because computation time often poses a problem when dictionaries become large. By using a PCA compression step, the data can be reduced and computational efficiency increased (Truhn, Purpose). 
Regarding claim 12, the combined references of Fang and Truhn teach all of the limitations of claim 11. Primary reference Fang further fails to teach:
wherein the compression comprises at least one of a singular value decomposition, a principle component analysis, or a machine-learning compression algorithm
However, the analogous art of Truhn of a dictionary matching process for using a neural network to extract tissue parameters (Synopsis and Purpose) teaches:
wherein the compression comprises at least one of a singular value decomposition, a principle component analysis, or a machine-learning compression algorithm (Purpose, PCA processing forms a compression to the first sequences of magnetic resonance data that forms the input to the neural network for feature extraction; see also Methods and Results).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the neural network quantitative parameter extraction method for magnetic resonance fingerprinting of Fang and Truhn to incorporate the compression to the input data to the neural network with principle component analysis as taught by Truhn because computation time often poses a problem when dictionaries become large. By using a PCA compression step, the data can be reduced and computational efficiency increased (Truhn, Purpose). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fang, in view of Truhn as applied to claim 5 above, and further in view of Cohen et al. (U.S. Pub. No. 20180203081) hereinafter Cohen. 
Regarding claim 7, the combined references of Fang and Truhn teach all of the limitations of claim 5. Primary reference Fang further fails to teach:
wherein the training of the neural network is performed based on the training sequences of magnetic resonance data having a first length, the matched entries of the fingerprinting dictionary having a second length, the second length being longer than the first length
However, the analogous art of Cohen of a neural network system for estimating quantitative parameters of a subject using magnetic resonance imaging (abstract) teaches:
wherein the training of the neural network is performed based on the training sequences of magnetic resonance data having a first length, the matched entries of the dictionary having a second length, the second length being longer than the first length ([0044], the training sequences (neural network requiring only 1800 coefficients) while the training dictionary includes 238800 floating coefficients, which is a second length being longer than the first length).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the neural network quantitative parameter extraction method for magnetic resonance fingerprinting of Fang and Truhn to incorporate the shorter neural network training length shorter than the dictionary entries as taught by Cohen because it enables fast reconstruction using a compact representation despite the large number of tissue parameters studied (Cohen, [0044]). This improves efficiency and leads to enhanced patient outcomes.  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fang, in view of Truhn, in further view of Cohen as applied to claim 7 above, and further in view of Lattanzi, R., et al., (“Phase Unwinding for Dictionary Compression with Multiple Channel Transmission in Magnetic Resonance Fingerprinting,” Magnetic Resonance Imaging. Vol 49, 2018. P. 32-38) hereinafter Lattanzi. 
Regarding claim 8, the combined references of Fang, Truhn, and Cohen teach all of the limitations of claim 7. Primary reference Fang further fails to teach:
further comprising: 
acquiring the training sequences of magnetic resonance data having the second length using the training magnetic resonance fingerprinting pulse sequence, 
matching the training sequences of magnetic resonance data having the second length to the entries of the fingerprinting dictionary, and
cropping and/or compressing the training sequences of magnetic resonance data having the second length to the first length for said performing of the training of the neural network
However, the analogous art of Lattanzi of a magnetic resonance fingerprinting system for with a dictionary matching feature (abstract) teaches:
further comprising: 
acquiring the training sequences of magnetic resonance data having the second length using the training magnetic resonance fingerprinting pulse sequence (pages 3-5, sections 2.1 to 2.3, which include the acquisition of training sequences of magnetic resonance data for fingerprinting pulse sequences), 
matching the training sequences of magnetic resonance data having the second length to the entries of the fingerprinting dictionary (page 5, 2.4. Dictionary Matching; see also pages 6-8, Results and Discussion), and
cropping and/or compressing the training sequences of magnetic resonance data having the second length to the first length for said performing of the training of the neural network (page 4, 2.3 Dictionary Compression, the compression of the training sequences with the second length are reduced via an SVD-based approach for use with the synthetic and actual MRF compression and dictionary matching; see also pages 5-8). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the neural network quantitative parameter extraction method for magnetic resonance fingerprinting of Fang, Truhn, and Cohen to incorporate the acquisition of training data, matching, and compression of the sequences as taught by Lattanzi because with a large range of tissue and environmental parameters that one might expect to see in vivo, simulating a comprehensive dictionary of signal evolutions would result in a very large,  computationally intractable database, which could hamper the MRF reconstruction process (Lattanzi, page 2, paragraph 3). By using a compression process the computation time can be reduced and efficiency increased. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fang, in view of Truhn as applied to claim 5 above, and further in view of Ghodrati, V, et al., (“MR image reconstruction using deep learning: evaluation of network structure and loss functions,” Quantitative Imaging in Medicine and Surgery. Vol 9(9), 2019. P. 1516-1527) hereinafter Ghodrati. 
Regarding claim 9, the combined references of Fang and Truhn teach all of the limitations of claim 5. Primary reference Fang further fails to teach:
wherein a loss function of the training of the neural network has a first sensitivity to feature structure and a second sensitivity to feature contrast, the first sensitivity being larger than the second sensitivity
However, the analogous art of Ghodrati of a loss function evaluation of deep learning for magnetic resonance imaging reconstruction (abstract) teaches:
wherein a loss function of the training of the neural network has a first sensitivity to feature structure and a second sensitivity to feature contrast, the first sensitivity being larger than the second sensitivity (page 1516, Methods, “Dssim” forms the feature structure, and “perceptual loss” forms the feature contrast; pages 1517-1520 describe the neural network processing for both the structure and feature loss functions that teach to the loss function training of the neural network; pages 1521-1522, including figures 3-4, show that the image quality for the perceptual based reconstruction as better than the Dssim loss function image reconstruction. This forms a first sensitivity being larger than the second sensitivity, in the broadest reasonable interpretation of the claim with respect to loss function derived output images).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the neural network quantitative parameter extraction method for magnetic resonance fingerprinting of Fang and Truhn to incorporate the loss function with larger sensitivity for structure and a smaller sensitivity for feature contrast as taught by Ghodrati because loss functions choices can lead to an effect on reconstruction performance. By utilizing a loss function based on both sensitivity and computational efficiency, then a balanced approach to the neural network for optimization can be achieved (Ghodrati, page 1517, col 2). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fang, in view of Truhn as applied to claim 5 above, and further in view of Schlemper et al. (U.S. Pub. No. 20200034998) hereinafter Schlemper. 
Regarding claim 10, the combined references of Fang and Truhn teach all of the limitations of claim 5. Primary reference Fang further fails to teach:
wherein a k-space sampling scheme is different for the training magnetic resonance fingerprinting pulse sequence compared to the magnetic resonance fingerprinting pulse sequence
However, the analogous art of Schlemper of a magnetic resonance imaging system with a neural network model for further processing (abstract) teaches:
wherein a k-space sampling scheme is different for the training magnetic resonance pulse sequence compared to the magnetic resonance pulse sequence ([0057], the training data utilized to train the model uses fully-sampled k-space data while the deep learning techniques for reconstructing under-sampled k-space data (magnetic resonance pulse sequence) then provides for computational efficiency).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the neural network quantitative parameter extraction method for magnetic resonance fingerprinting of Fang and Truhn to incorporate the different k-space sampling schemes of under-sampling and fully-sampling as taught by Schlemper because it provides for greater computational efficiency once a neural network is fully trained. This enables high quality real-time acquisition without the iterative reconstruction techniques of other imaging processes (Schlemper, [0057]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292. The examiner can normally be reached M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793